

116 S290 IS: Native Youth and Tribal Officer Protection Act
U.S. Senate
2019-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 290IN THE SENATE OF THE UNITED STATESJanuary 31, 2019Mr. Udall (for himself, Ms. Murkowski, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo protect Native children and promote public safety in Indian country.
	
 1.Short titleThis Act may be cited as the Native Youth and Tribal Officer Protection Act.
 2.FindingsCongress finds the following: (1)American Indians and Alaska Natives are 2.5 times more likely to experience violent crimes and at least 2 times more likely to experience rape or sexual assault crimes.
 (2)The vast majority of American Indian and Alaska Native victims, 96 percent of female and 89 percent of male victims, report being victimized by a non-Indian.
 (3)According to a 2010 Government Accountability Office report, United States Attorneys declined to prosecute nearly 52 percent of violent crimes that occur in Indian country.
 (4)More than 4 in 5 American Indian and Alaska Native women have experienced violence in their lifetime.
 (5)According to the Centers for Disease Control and Prevention, homicide is the third leading cause of death among American Indian and Alaska Native women between 10 and 24 years of age and the fifth leading cause of death for American Indian and Alaska Native women between 25 and 34 years of age.
 (6)On some reservations, American Indian women are murdered at more than 10 times the national average.
 (7)Tribal prosecutors report that the majority of domestic violence cases involve children either as witnesses or victims, and the Department of Justice reports that American Indian and Alaska Native children suffer exposure to violence at some of the highest rates in the United States.
 (8)Childhood exposure to violence has immediate and long term effects, including increased rates of altered neurological development, poor physical and mental health, poor school performance, substance abuse, and overrepresentation in the juvenile justice system.
 (9)Violence against children and crimes associated with dating violence and domestic violence increase the number of instances of trauma in Tribal communities, which—
 (A)affects health outcomes; (B)reduces educational attainment;
 (C)hinders economic growth; and (D)undermines public safety.
 (10)Domestic violence calls are among the most dangerous calls that law enforcement receives, and the Federal Bureau of Investigation’s Uniform Crime Report shows that police officers, including Tribal police officers, are assaulted when responding to disturbance calls more often than under any other circumstances.
 (11)The complicated jurisdictional structure in Indian country— (A)requires a high degree of commitment and cooperation among Tribal, Federal, and State law enforcement officials; and
 (B)when that cooperation breaks down, results in a significant negative impact on the ability to provide public safety to Indian communities.
 (12)The Indian Law and Order Commission, established by Congress to review Federal criminal justice policies and practices in Indian country, issued a report in 2013 entitled A Roadmap for Making Native America Safer that recommends the restoration of the inherent authority of Tribal courts.
 (13)Restoring and enhancing local, Tribal capacity to address violent crimes provides for greater local control, safety, accountability, and transparency.
 (14)Tribal communities should be able to protect themselves from dating violence, domestic violence, child violence, and violence committed against members of the Tribal justice system.
 3.Protection of Native children and Tribal communitiesSection 204 of Public Law 90–284 (25 U.S.C. 1304) is amended— (1)in the section heading, by striking domestic violence and inserting domestic violence, child violence, and violence against law enforcement officers;
 (2)in subsection (a)— (A)in paragraph (1), by striking means violence and inserting means covered conduct;
 (B)in paragraph (2)— (i)by striking means violence and inserting means covered conduct; and
 (ii)by striking where the violence occurs and inserting where the covered conduct occurs; (C)in paragraph (4), by striking domestic violence and inserting tribal;
 (D)in paragraph (6)— (i)in the paragraph heading, by striking domestic violence and inserting tribal; and
 (ii)by striking domestic violence and inserting tribal; (E)by redesignating paragraphs (6) and (7) as paragraphs (12) and (13), respectively;
 (F)by redesignating paragraphs (1) through (5) as paragraphs (6) through (10), respectively; (G)by inserting before paragraph (6) (as redesignated by subparagraph (F)) the following:
					
 (1)CaregiverThe term caregiver means— (A)the parent, guardian, or legal custodian of the child;
 (B)the spouse or intimate partner of a parent, guardian, or legal custodian of the child; (C)any relative of the child, including a parent, grandparent, great-grandparent, stepparent, brother, sister, stepbrother, stepsister, half-brother, or half-sister;
 (D)a person who resides or has resided regularly or intermittently in the same dwelling as the child; (E)a person who provides or has provided care for the child in or out of the home of the child;
 (F)any person who exercises or has exercised temporary or permanent control over the child; or (G)any person who temporarily or permanently supervises or has supervised the child.
 (2)ChildThe term child means a person who has not attained the lesser of— (A)the age of 18; or
 (B)except in the case of sexual abuse, the age specified by the child protection law of the participating tribe that has jurisdiction over the Indian country where the child resides.
 (3)Child violenceThe term child violence means covered conduct committed against a child by a caregiver of the child. (4)Covered conductThe term covered conduct means conduct that—
 (A)involves the use, attempted use, or threatened use of physical force against the person or property of another; and
 (B)violates the criminal law of the Indian tribe that has jurisdiction over the Indian country where the conduct occurs.
 (5)Covered individualThe term covered individual means an officer or employee of an Indian tribe, or an individual authorized to act for or on behalf of an Indian tribe or serving an Indian tribe, who is—
 (A)authorized under law to— (i)engage in or supervise the prevention, detection, investigation, arrest, pretrial detention, prosecution, or adjudication of an offense or the sentencing, including the probation, parole, incarceration, or rehabilitation, of an individual; or
 (ii)serve as a probation or pretrial services officer; and (B)carrying out an activity described in paragraph (11)(C).;  and
 (H)by inserting after paragraph (10) (as redesignated by subparagraph (F)) the following:  (11)Related conductThe term related conduct means a violation of the criminal law of an Indian tribe that is committed—
 (A)against a covered individual; (B)by a person—
 (i)who is subject to special tribal criminal jurisdiction; and (ii)has committed criminal conduct that falls into one or more of the categories described in paragraphs (1) and (2) of subsection (c); and
 (C)in the course of resisting or interfering with the prevention, detection, investigation, arrest, pretrial detention, prosecution, adjudication, or sentencing, including the probation, parole, incarceration, or rehabilitation, of that person relating to that criminal conduct.;
 (3)in subsection (b)— (A)by striking domestic violence each place it appears and inserting tribal; and
 (B)in paragraph (4)(B)(iii), in the matter preceding subclause (I), by striking , or dating partner and inserting , dating partner, or caregiver; (4)in subsection (c)—
 (A)in the matter preceding paragraph (1), by striking domestic violence and inserting tribal; (B)in paragraph (1)—
 (i)in the paragraph heading, by striking and dating violence and inserting , dating violence, and child violence; and (ii)by striking or dating violence and inserting , dating violence, or child violence; and
 (C)by adding at the end the following:  (3)Related conductAn act of related conduct that occurs in the Indian country of the participating tribe.;
 (5)in subsection (d), by striking domestic violence each place it appears and inserting tribal; (6)in subsection (f)—
 (A)by striking special domestic violence each place it appears and inserting special tribal; (B)in paragraph (2), by striking prosecutes and all that follows through the semicolon at the end and inserting the following: “prosecutes—
					
 (A)a crime of domestic violence; (B)a crime of dating violence;
 (C)a crime of child violence; (D)a criminal violation of a protection order; or
 (E)a crime of related conduct;; and (C)in paragraph (4), by inserting child violence, related conduct, after dating violence,; and
 (7)in subsection (h), by striking “2014 through 2018” and inserting “2020 through 2024”. 4.Increased interagency coordination (a)In generalThe Secretary of the Interior and the Secretary of Health and Human Services (referred to in this section as the Secretaries) shall coordinate with the Attorney General to ensure, to the maximum extent practicable, that Federal programs to support Tribal justice systems and to support provision of victim services for Indians are working effectively together to serve the needs of Indian tribes and Indians (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).
 (b)Coordination of Federal Indian facilities with national domestic violence hotline granteesThe Secretaries shall ensure that information for contacting any toll-free telephone hotline operated by recipients of a grant authorized by section 313 of the Family Violence Protective Services Act (42 U.S.C. 10413), is posted and readily visible in each publicly accessible Federal facility utilized by—
 (1)the Indian Health Services; (2)the Bureau of Indian Affairs; or
 (3)the Bureau of Indian Education. (c)Coordination on training Federal indian program employees To recognize and respond to domestic violenceThe Secretaries (acting through the Assistant Secretary for Indian Affairs, the Director of the Bureau of Indian Education, and the Director of the Indian Health Service) shall coordinate with the Director of the Office on Violence Against Women of the Department of Justice and the Associate Commissioner for the Family and Youth Services Bureau of the Department of Health and Human Services to ensure that training materials on recognizing and responding to domestic violence are available to Tribal and Federal employees of—
 (1)the Indian Health Services; (2)the Bureau of Indian Affairs; and
 (3)the Bureau of Indian Education. 5.Report (a)In generalThe Secretary of the Interior (acting through the Assistant Secretary for Indian Affairs) and the Secretary of Health and Human Services (acting through the Director of the Indian Health Service) shall jointly submit a report to—
 (1)the Committee on Indian Affairs of the Senate; and (2)the Committee on Natural Resources of the House of Representatives.
 (b)Contents of the reportThe report required under subsection (a) shall include a description of the degree of effectiveness of—
 (1)Federal programs that are intended to build the capacity of criminal justice systems of Indian tribes to investigate and prosecute offenses relating to dating violence, domestic violence, child violence, and related conduct (as defined in section 204 of Public Law 90–284 (25 U.S.C. 1304), as amended by section 3(2));
 (2)the required coordination activities required under section 4, including compliance with the posting of domestic violence victim service access information required under section 4(b); and
 (3)the interagency employee training material development required under section 4(c). (c)TimingThe Secretary of the Interior and the Secretary of Health and Human Services shall submit the report required under subsection (a) by not later than 4 years after the date of enactment of this Act.